         Case 1:20-cv-06885-GHW Document 28 Filed 09/21/20 Page 1 of 4




September 21, 2020
The Honorable Gregory H. Woods
United States District Court for the Southern District of New York
500 Pearl Street, Room 2260
New York, NY 10007

Re:            City of Syracuse, et al. v. Bureau of Alcohol, Tobacco, Firearms
               and Explosives, et al., 1:20-CV-06885-GHW

Dear Judge Woods:

Pursuant to Rule 2(C) of this Court’s Individual Rules of Practice in Civil Cases, Plaintiffs
respectfully request: (a) a pre-motion conference and (b) permission to file an early motion for
summary judgment. As discussed below, early summary judgment practice in Administrative
Procedure Act (“APA”) cases like this one is appropriate—particularly here, where timely Court
intervention will address a rapidly expanding public safety crisis resulting from the proliferation
of homemade firearms, known as “ghost guns,” which are increasingly being used in crimes in
cities across the country.

Plaintiffs have conferred with counsel for Defendants concerning an expedited schedule in the
context of either a motion for early summary judgment or for a preliminary injunction, and the
parties are in agreement that the most efficient way to resolve the case is on early cross-motions
for summary judgment. Specifically, the parties have agreed to the following schedule, subject
to the Court’s approval: (a) Defendants will produce the administrative records by October 26th;
(b) Plaintiffs’ motion for summary judgment will be filed by November 25th; (c) Defendants’
cross-motion for summary judgment will be filed by January 8th; (d) Plaintiffs’ reply/opposition
will be filed by February 5th; and (e) Defendants’ reply on any cross-motion will be filed by
February 19th. Additionally, and subject to the Court’s approval of this proposed schedule,
Defendants agree not to file a motion to dismiss and will raise any threshold issues in their cross-
motion for summary judgment, and Plaintiffs agree in exchange to waive the requirement that
Defendants answer until after summary judgment motions are decided.

1. Brief Description of the Case. Plaintiffs are four cities: Syracuse, NY; San Jose, CA;
Chicago, IL; and Columbia, SC—as well as Everytown for Gun Safety, the country’s largest gun
violence prevention organization, which is headquartered in the Southern District of New York
(“Everytown”). The Defendants are the Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”), the United States Department of Justice (of which ATF is a part), and the heads of
those two agencies. The Complaint was filed on August 26, 2020, and all defendants were served
by September 3, 2020. The Complaint includes five claims for relief, all under the APA and all
arising out of the Defendants’ failure to apply the clear terms of the Gun Control Act (“GCA”)
with respect to what constitutes a “firearm.”

As alleged, and as a direct result of the Defendants’ erroneous application of the law, anyone
with a credit card and an address can go online and, without even a background check, purchase
a gun-building kit. Within hours of receiving a kit in the mail, an unserialized “ghost gun” can
be completed, which—unlike a commercially manufactured firearm—cannot be traced by law



1                      EVERYTOWN LAW     450 LEXINGTON AVE. P.O. BOX 4184, NEW YORK, NY 10017
         Case 1:20-cv-06885-GHW Document 28 Filed 09/21/20 Page 2 of 4




enforcement to its point of origin. These gun-building kits are quickly becoming the weapon of
choice of individuals who are prohibited by law from acquiring or possessing firearms, such as
convicted felons, domestic abusers, and minors.

The GCA defines regulated “firearms” to include not only operable weapons but also their core
building blocks—frames for pistols, and receivers for long guns—so long as those core building
blocks are “designed to be” or may “readily be converted” into operable weapons. See 18 U.S.C.
§ 921(a)(3). Notwithstanding that clear and broad statutory language, Defendant ATF has taken
the arbitrary position that, even if a frame or receiver is nearly ready to be assembled with other
parts into an operable firearm, if that frame or receiver is “unfinished” and has yet to undergo
specific drilling or machining, or is “solid” in certain areas, then it cannot be a firearm—full
stop. This position cannot be reconciled with the clear language, intent, and purpose of the GCA,
and it ignores the reality that these frames and receivers are designed to become operable
firearms, may readily be converted into operable firearms, and in fact have no purpose other than
to be the main component of operable firearms. (Complaint ¶¶59-64).

Plaintiffs ask this Court to set aside as arbitrary, capricious, and contrary to law: (a) a 2015 ATF
interpretive rule memorializing this erroneous interpretation of the GCA and (b) three ATF
determination letters issued in 2015 and 2017 to a leading gun-building kit supplier, Polymer80,
which features the letters on its websites as supposed proof of the legality of selling gun-building
kits. (Id. ¶¶82-87; 108-118; 168-198). Plaintiffs also seek relief for Defendants’ unreasonable
delay in failing to respond to Everytown’s Petition for Rulemaking filed in late 2019, which
urged Defendants to issue a new regulation to properly apply the GCA, thereby regulating gun-
building kits as firearms and halting the proliferation of ghost guns. (Id. ¶¶148-167, 199-206).

2. The Proliferation of Ghost Guns Due to ATF’s Regulatory Failures Has Become an Urgent
Threat to Public Safety. The recovery of ghost guns in connection with crimes has recently
exploded. (Id. ¶¶120-147). In May 2020, the former acting director of ATF confirmed on 60
Minutes that the use of ghost guns in crimes is “increasing significantly and rapidly.” (Id. ¶2). As
many as 30% of guns recovered by federal agents in California in 2019 lacked a serial
number. (Id. ¶17(a)). The District of Columbia recently disclosed in litigation that: (a) it had
recovered three times as many ghost guns in 2019 vs. 2018 (116 vs. 25), (b) three of the ghost
guns recovered in 2019 were involved in murders, and (c) over 80% of the ghost guns it had
recovered since 2017 were made by Polymer80. (Id. ¶¶17(b), 139).

Beyond these statistics, the Complaint sets forth numerous recent examples of horrific crimes
carried out with ghost guns. In May 2020, a homemade AR-15 style rifle was used in a
premeditated attack at the federal courthouse in Oakland, killing a contract security officer with
the Federal Protective Service and wounding his partner, and in an ambush on police in Santa
Cruz, California, wounding two officers, one fatally. (Id. ¶17(g)). In November 2019, a ghost
gun was used by a student in a school shooting at Saugus High School in California, leaving two
students dead and three others shot and wounded.

The rising threat to public safety from ghost guns—including Polymer80 ghost guns in
particular—has directly impacted Plaintiffs. For example, in Syracuse, 25 ghost guns have been
recovered by police in 2020 alone, a 30% increase over 2019; over 90% of the ghost guns



2                      EVERYTOWN LAW     450 LEXINGTON AVE. P.O. BOX 4184, NEW YORK, NY 10017
         Case 1:20-cv-06885-GHW Document 28 Filed 09/21/20 Page 3 of 4




recovered in that city since 2018 were made by Polymer80; and, in December 2019, a ghost gun
was used in the shooting of a 6-year-old boy. (Id. ¶¶17(d), 138). Plaintiff City of Chicago
estimates that it recovered over three times as many ghost guns in 2019 as it did in 2018;
Plaintiff City of San Jose has recovered dozens of ghost guns over the past several years (id.
¶¶17(e), (f)); and, in both cities, a number of recently recovered ghost guns have been
Polymer80s (id. ¶¶131, 143-144). As a direct result of the proliferation of ghost guns, these cities
have experienced increased gun crime, increased difficulties and costs investigating and holding
wrongdoers accountable for crimes committed with ghost guns, as well as economic injuries
including increases in law enforcement and emergency services costs. (Id. ¶¶36-38, 40).

3. The Law and the Facts Strongly Support Resolution of this Case by an Early Motion for
Summary Judgment. An early resolution of this APA action is supported by applicable law,
principles of judicial economy, and the interests of justice. First, Fed. R. Civ. P. 56(b) allows for
a motion for summary judgment to be filed “at any time” and “early summary judgment practice
is routine in APA cases,” where this Court effectively sits as an appellate tribunal resolving only
questions of law and is not called on to resolve factual disputes. See, e.g., Clean Air Carolina v.
U.S. Dept. of Transp., No. 17-CV-05779, 2017 WL 5157469, at *1 (S.D.N.Y. Sept. 14,
2017). Second, APA cases are exempt from initial disclosure requirements, Fed. R. Civ. P.
26(a)(1)(B)(i), 26(f)(1), and Plaintiffs seek no discovery beyond the relevant administrative
records, which Defendants have agreed to promptly produce.

Third, this case presents straightforward issues of law. The first four claims focus on a small
handful of interrelated acts—ATF’s issuance of the 2015 interpretive rule and ATF’s three
determination letters issued to Polymer80 in 2015 and 2017—all of which, Plaintiffs submit,
manifest the ATF’s arbitrary, capricious, and legally erroneous interpretation and application of
the GCA. The fifth claim asserts that Defendants’ delay of more than nine months in responding
to the Petition for Rulemaking is unreasonable given the growing public safety threat resulting
from Defendants’ past actions.

Finally and critically, expedited resolution of this case could have a significant impact on public
safety. A ruling for Plaintiffs would end the commercial sale of gun-building kits unless they
included a serial number and a background check. The status quo, on the other hand, would
permit the continuing and rapid proliferation of quickly and easily assembled ghost guns as the
weapon of choice for criminals and other prohibited persons, leading to more gun violence in
Plaintiff cities and other cities and states across the country.

For all these reasons, Plaintiffs respectfully request a pre-Motion Conference at the Court’s
earliest convenience and permission to file for summary judgment as set forth above.

                                                     Respectfully Submitted,

                                                     EVERYTOWN LAW

                                                     By:      /s/Eric Tirschwell
                                                              Eric Tirschwell (ET-3023)
                                                              Len Kamdang (LK-3895)



3                      EVERYTOWN LAW      450 LEXINGTON AVE. P.O. BOX 4184, NEW YORK, NY 10017
        Case 1:20-cv-06885-GHW Document 28 Filed 09/21/20 Page 4 of 4




                                                  Aaron Esty (4793329)
                                                  Krystan Hitchcock (5270202)
                                                  450 Lexington Avenue, P.O. #4184
                                                  New York, New York 10024
                                                  Telephone: (646) 324-82222

                                                  Daniel Grooms**
                                                  Elizabeth B. Prelogar**
                                                  COOLEY LLP
                                                  1299 Pennsylvania Avenue, NW, Suite 700
                                                  Washington, DC 20004-2400
                                                  Telephone: (202) 776-2042

                                                  Kathleen Hartnett**
                                                  COOLEY LLP
                                                  101 California Street, 5th Floor
                                                  San Francisco, California 94111-5800
                                                  Telephone: (415) 693-2000

                                                  Attorneys For Plaintiffs



** Pro Hac Vice application forthcoming

cc: Assistant United States Attorney Alexander Hogan (via email)




4                    EVERYTOWN LAW     450 LEXINGTON AVE. P.O. BOX 4184, NEW YORK, NY 10017
